Title: From Thomas Jefferson to Albert Gallatin, 13 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Mar. 13. 08.
                  
                  There have been several appmts of Marshal to N.C. all of whom have refused to accept. West has acted till lately, merely to give us time to procure one, & he has recommended a man about whom mr Macon & Turner have written & will get an answer in a fortnight. the meantime and addition of 400. D. to their emoluments may induce acceptance.—Peppin’s application appears unauthorised, but may he not go in some of the vessels going for property to some other port? I recieved many petitions yesterday, all proposing to send their own vessels. I imagine they will come in bales every day. I understand there is scarcely a merchant in the US. who has not property some where beyond sea. we must have a consultation soon on this subject, and another very important one. 
                  Affte. salutns
               